Citation Nr: 0304881	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left (minor) shoulder injury, status-post multiple surgical 
procedures, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
contusion to the right quadriceps muscle, currently rated as 
30 percent disabling.

3.  Entitlement to a rating in excess of 20 percent for right 
knee weakness and instability as secondary to the service-
connected contusion to the right quadriceps muscle.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 

(The issue of entitlement to service connection for a 
thoracic nerve palsy, claimed as secondary to a service-
connected left shoulder disability, is undergoing additional 
development at the Board and will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1973, from March 1976 to January 1978, and from 
November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran 
testified before the undersigned Member of the Board at a 
videoconference hearing in October 2002.  A transcript of the 
hearing is of record.

In order to clarify the current posture of the claims and 
assure that the claims are on the proper procedural grounds 
the Board notes as follows: 

With respect to the claim for an increased rating for the 
veteran's right knee disability, the Board notes that the RO 
granted entitlement to service connection for this disability 
in March 2002 and assigned a 20 percent disability rating.  
Thereafter, he disagreed with the rating by correspondence 
dated in April 2002 and a statement of the case was issued in 
August 2002.  By virtue of his disagreement with the original 
rating awarded, in assigning "an initial rating for a 
disability following an initial award of service connection 
for that disability," VA must consider all of the evidence 
of record from the time of the veteran's application for 
service connection and determine whether there is any basis 
for a "staged" rating at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the statement of the case 
indicated that all pertinent evidence has been considered, 
the Board can proceed with its review on this issue without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a thoracic nerve 
palsy, claimed as secondary to a service-connected left 
shoulder disability pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

The matter of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issues undergoing further development and cannot be 
addressed on appellate review at this time.  As such, a 
decision as to this issue will be deferred pending completion 
of the additional development.

With respect to additional claims for entitlement to service 
connection for gastroesophageal reflux disease and irritable 
bowel syndrome, the Board notes that the RO made a 
determination on these claims by rating decision dated in 
March 2002.  The veteran indicated his disagreement by 
correspondence dated in October 2002.  It does not appear 
that a statement of the case has yet been issued for these 
issues.  Also, the Board notes that the veteran filed a claim 
for an increased rating for a cervical spine disability and a 
claim for a right shoulder disorder as secondary to a 
service-connected left shoulder disability in correspondence 
dated in October 2000.  However, it does not appear that the 
RO issued a rating decision with respect to these two claims 
nor has he withdrawn the claims.  Any action as to these 
matters will also be deferred pending completion of the 
additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.  The veteran's left shoulder (minor) disability is 
manifested by subjective complaints of constant pain in the 
shoulder, limitation of motion, and difficulty finding a job; 
objective findings of the veteran's left shoulder disability 
include limited range of motion and X-ray evidence of a 
"normal" shoulder joint.  

3.  There is no objective clinical evidence of swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula. 

4.  The veteran's right thigh disability is currently 
manifested by subjective complaints of muscle tightness and 
muscle weakness; current objective findings include no muscle 
disease, no inflammation, fasciculation, or muscle 
herniation, decreased muscle strength, and "moderate to 
moderately severe" functional impairment.  

5.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and instability; 
current objective findings of the veteran's right knee 
disability include tenderness around the patella, full range 
of motion, questionable crepitus, and instability.  The most 
recent examiner characterized the functional impairment as 
"moderate to severe."


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a left (minor) shoulder injury, status-
post multiple surgical procedures, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 
4.71a, Plate I, Diagnostic Codes (DCs) 5003, 5010, 5200, 
5201, 5202, 5203 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a contusion to the right quadriceps 
muscle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.73, Plate I, DC 5314 
(2002).

3.  The schedular criteria for a 30 percent rating, but no 
more, for right knee weakness and instability, as secondary 
to the service-connected contusion to the right quadriceps 
muscle, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2001).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, the General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.

I.  Entitlement to an Increased Rating for the Residuals of a 
Left (Minor) Shoulder Injury

The RO has rated the veteran's left shoulder disability under 
DC 5201 for limitation of motion of the arm.  The Board will 
also consider DCs 5003-5010, 5200, 5202, and 5203 for 
arthritis, ankylosis of the scapulohumeral articulation, 
impairment of the humerus, and impairment of the clavicle or 
scapula.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (minor arm), a 20 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side. 

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the minor arm with moderate or 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus of the 
minor arm, and a 50 percent is warranted with nonunion (false 
flail joint) of the humerus of the minor arm.  Loss of the 
head of the minor arm humerus (flail shoulder) will be 
assigned a 70 percent rating under DC 5202.  

A 20 percent evaluation is warranted under DC 5203 (minor 
arm), the highest available under this code, for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement. 

The veteran contends, in essence, that his left shoulder 
disability is worse than currently evaluated.  At a 
videoconference hearing before the Board, he maintained that 
he experienced pain in the shoulder all the time, that he 
took Tylenol for pain management, and that no employer would 
hire him because of his shoulder problems.  After a review of 
the evidence, the Board finds no entitlement to a higher than 
20 percent disability rating for his left (minor) shoulder 
disability.

First, the Board notes that the current 20 percent rating 
contemplates favorable ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion at the shoulder 
level (DC 5201), malunion of the humerus with moderate or 
marked deformity, or recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all movement (DC 5202), and dislocation of 
the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement (DC 5203).  Separate ratings for 
these pathologies are prohibited:  "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (2002); Esteban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

Turning now to the issue of a higher disability rating, the 
Board finds that a higher rating is not available under DC 
5200 (ankylosis of the scapulohumeral articulation) because 
there is no evidence that the veteran has ankylosis of the 
scapulohumeral articulation.  Ankylosis is defined as 
stiffening or fixation of a joint.  In an August 1999 VA 
examination report, the veteran was able to lift his left arm 
up to shoulder level.  Similarly, the most recent VA 
examination report dated in July 2001 showed range of motion 
as forward flexion to 90 degrees, essentially shoulder level.  
As there is no indication of ankylosis of the scapulohumeral 
articulation, there is no basis for a higher rating under DC 
5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  In this case, 
the August 1999 VA examination showed motion limited as 
external rotation to 70 degrees and internal rotation to 80 
degrees (with 90 degrees as anatomically normal), and 
abduction to 140 degrees and forward flexion to 170 degrees 
(with 180 degrees as anatomically normal).  While the 
veteran's limitation of motion had worsened in the most 
recent VA examination, listed as forward flexion and 
abduction to 90 degrees, and internal and external rotation 
to 80 degrees, there is no indication that his motion is 
limited to 25 degrees from the side.  Therefore, there is no 
basis for a higher rating under DC 5201.

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  However, the evidence fails to support a higher 
rating under DC 5202.  First, the Board places significant 
probative weight on an August 1999 X-ray report showing 
status-post resection of the distal 1/3 of the left clavicle 
but no indication of a fibrous union of the humerus, a false 
flail joint, or a flail shoulder.  Similarly, an October 2001 
X-ray report indicated that the shoulder joint itself was 
"normal."  This evidence suggests to the Board that there 
is, in fact, no evidence of a humeral defect warranting a 
higher disability rating.  In sum, the Board finds no 
evidence consistent with the criteria for a higher rating 
under DC 5202 for an impairment of the humerus.  Next, a 
higher than 20 percent rating would not be available under DC 
5203 (impairment of the clavicle or scapula) regardless of 
the severity of the left shoulder disability.  

The Board has also considered whether the veteran is entitled 
for a separate compensable evaluation for arthritis.  
However, the most recent X-ray showed that the left shoulder 
joint was "normal," indicating no evidence of arthritis.  
Further, because the veteran's left shoulder disability has 
been compensated under DC 5201 specifically for limitation of 
motion of the left shoulder joint, a separate compensable 
rating is not warranted under DCs 5003/5010.  

II.  Entitlement to an Increased Rating for the Residuals of 
a Contusion to the Right Quadriceps Muscle

At a hearing before the Board, the veteran focused on the 
difficulty he was having with his right knee as a result of 
the contusion to his right quadriceps muscle.  He reported 
that he wore a brace and used over-the-counter pain 
medication.  His right quadriceps muscle injury has been 
rated under Muscle Group XIV, DC 5314, for extension of the 
knee, flexion of the hip, and flexion of the knee, etc. of, 
among other things, the sartorius and vastus externus, the 
vastus intermedius, and the vastus internus group.  As such, 
a 40 percent evaluation will be assigned with a severe 
disability.  A moderately severe disability warrants a 30 
percent disability, and a moderate disability will be 
assigned a 10 percent disability.  Finally, a noncompensable 
evaluation is assigned for slight disablement.  38 C.F.R. 
§ 4.73, DC 5314 (2002).  

In addition, § 4.55 provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injury affects an entirely 
different function.  Moreover, § 4.56 discusses factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot wounds 
or other trauma.  Briefly, slight (noncompensable) muscle 
disability is described as a simple wound of muscle without 
debridement or infection.  History will be reported as 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  There will be no 
cardinal signs or symptoms of muscle disability.  Objective 
findings will include minimal scar, and no evidence of 
fascial defect, atrophy, or impaired tonus.  There will be no 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate (10 percent) disability of muscles is described as a 
through and through or deep penetrating wounds of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe (30 percent) muscle disability is described 
at 38 C.F.R. § 4.56 as being from through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Severe (40 percent) muscle 
disability is described at 38 C.F.R. § 4.56 as being from 
through and through or deep penetrating wounds due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection or sloughing 
of soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

Severe (40 percent) muscle disability is described at 38 
C.F.R. § 4.56 as being from through and through or deep 
penetrating wounds due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  History should include 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaints of cardinal signs and 
symptoms of muscle disability worse than those for moderately 
severe muscle injuries and evidence of inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared to uninjured side indicate severe 
impairment of function.  

As noted, the veteran is currently rated under DC 5314 for a 
moderately severe injury to Muscle Group XIV and evaluated at 
30 percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, service medical records show 
that in May 1977 the veteran reported a 500-pound sandblaster 
fell on his right thigh and wedged his leg between the 
sandblaster and a rail on the ship several weeks previously.  
He complained of tenderness of the distal quadriceps, and 
atrophy was shown.  X-rays of the knee and femur at the time 
revealed no abnormalities.  He was placed on crutches, 
instructed in quadriceps exercises, started on Parafon Forte, 
eventually underwent physical therapy, and was placed on 
limited duty.  He continued to complain of pain, felt his 
knee was giving out, and reported that his leg aches in 
inclement weather.  A physical examination showed no mass in 
the distal quadriceps, 4/5 strength, a smaller circumference 
of the right leg above the knee as compared to the left, no 
abnormality of the knee, and an intact neurovascular status 
of the distal extremity.  A repeat X-ray showed no bony or 
soft tissue abnormalities.  A Physical Evaluation Board 
recommended that he be referred to a Medical Board.  He was 
discharged from military service in January 1978.

Based on the above, the Board finds that the veteran's in-
service injury is consistent with no more than a moderately 
severe disability.  As noted above, his injury was of a 
crushing-type, not the result of a through and through 
injury.  Moreover, there was no evidence of infection, 
sloughing of soft parts, or intermuscular scarring as 
evidenced by normal in-service X-rays.  Further, it does not 
appear that the veteran was ever hospitalized due to his 
muscle injury.  The medical evidence also suggests that the 
veteran did not seek treatment immediately after the injury 
but reported pain in his legs several weeks afterward, 
indicating that he was able to maintain his level of work 
requirements for a period of time after the initial injury.  
This evidence suggests that the initial injury was not 
consistent with "severe" muscle damage.  Moreover, there 
was no indication of loss of deep fascia or muscle substance, 
or soft flabby muscles in the injured area.  Test of strength 
was also reported as 4/5, indicating some impact on strength 
but not sufficient to indicate severe impairment of 
functioning.  Therefore, the Board finds that the veteran's 
in-service injury is consistent with no more than a 
moderately severe disability.  

Further, the most recent medical evidence is consistent with 
no more than a moderately severe disability.  Specifically, 
in an August 1999 VA examination, the veteran reported that a 
ballistic machine gun fell over his right quadriceps in 1979.  
Parenthetically, the Board assumes for purposes of this 
decision that the veteran misspoke because he was not on 
active duty in 1979.  Nonetheless, he related that he had 
only conservative treatment and wore a knee brace.  He 
complained of diffuse mild tightness, mild weakness, and 
pain, more on stressing, but the examiner noted that there 
was otherwise no evidence of any muscle disease itself.  

Physical examination showed no more than a moderately severe 
disability as evidenced by the absence of quadriceps 
inflammation, fasciculation, or herniation.  The vastus 
medialis function was intact, and there was "only" a deep, 
mild tenderness at the mid quadriceps level.  Strength was 
reported as 4/5, and there were no adhesions, no scar, and no 
evidence of any definite suprapatellar tendon damage.  The 
bones were normal and the femoral nerve was intact.  The 
examiner noted that muscle strength was weak but there was no 
evidence of any loss of muscle function.  The examiner 
speculated that the post-traumatic muscle was with residual 
weakness and noted that the veteran could perform the 
functions even without a brace on the right knee, but it 
became weaker.  He noted that the function of the muscle 
could move against gravity with resistance and weakness was 
evident.  In finding that a higher evaluation is not 
warranted, the Board places significant probative value on 
the examiner's characterization of the functional impairment 
as "moderate to moderately severe" and finds that it is 
consistent with a moderately severe disability, but no more.  

Similarly, in the most recent VA examination, the veteran 
reported that he injured his right quadriceps in 1976 when a 
heavy object fell on his right thigh.  He complained of 
increasing right knee problems (a higher rating is granted 
below).  Focusing only on the muscle injury, physical 
examination revealed "some" weakness of the right 
quadriceps with full range of motion of the knee.  There was 
no separate diagnosis made with respect to the right 
quadriceps but he was diagnosed with right knee weakness and 
instability secondary to right quadriceps injury and 
weakness.  The functional impairment was noted to be moderate 
to severe.  Because only "some" muscle weakness was noted, 
the Board finds that no more than the currently-assigned 30 
percent rating for a moderately severe muscle disability is 
warranted at this time.

III.  Entitlement to a Rating in Excess of 20 Percent for 
Right Knee Weakness and Instability 

The RO has rated the veteran's right knee disability under DC 
5257.  The Board will consider DCs 5003, 5010, 5256, 5258, 
5259, 5260, and 5261 for degenerative arthritis, knee 
ankylosis, dislocation and removal of semilunar cartilage, 
and limitation of motion.  

In addition to the arthritis regulations outlined above, 
favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  Under DC 5257, when 
there is impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned where the disability is slight; a 20 percent 
will be assigned for moderate disability; and 30 percent 
warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence reflects that a 30 percent rating, but no more, for 
a right knee disability is warranted.  

Taken together, and giving the veteran the benefit of the 
doubt, the Board finds that the need for cortisone shots to 
the knee, physical therapy, tenderness around the patella, 
questionable crepitus, instability of the knee, and the most 
recent VA examiner's characterization of the functional loss 
due to pain in the knee as "moderate to severe," more 
nearly approximates a 30 percent rating under DC 5257.  As 
such, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the overall pathology more nearly 
approximates a severe right knee impairment, warranting 
assignment of a 30 percent rating, but no more under that 
code.  

However, the Board finds that the objective findings of the 
veteran's right knee disability do not warrant more than a 30 
percent evaluation under any relevant diagnostic code for 
knee impairment.  The Board notes that the recent clinical 
findings do not disclose that the veteran has any ankylosis 
of the right knee.  Ankylosis is defined as stiffening or 
fixation of a joint.  For example, on the most recent VA 
examination he was described as having full range of motion 
of the right knee.  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 30 percent 
evaluation.  Further, a higher than 30 percent rating is not 
available under DCs 5257, 5258, 5259, or 5260 regardless of 
the degree of disability.  Also, flexion of the right knee 
was recently reported at 0 degrees (anatomically normal), 
which does not warrant more than a 30 percent evaluation 
under DC 5261. 

With respect to the veteran's orthopedic claims, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
current disabilities are properly rated at this time.

Accordingly, the Board finds that the current ratings 
contemplates the veteran's demonstrated complaints of pain 
and the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
ratings.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher for a right 
knee disability, and no basis for higher ratings for a left 
shoulder and right quadriceps disability.  Accordingly, the 
Board finds that the functional limitation due to pain is 
contemplated in the currently-assigned ratings, and the 
indicia of higher evaluations are not shown.

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the November 1999 and March 2002 
rating decisions, the May 2001 and August 2002 statements of 
the case, and the March 2002 supplemental statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were provided with the regulatory 
criteria for higher ratings, were told that the veteran 
failed to meet the criteria for higher evaluations (except as 
to the right knee, which the Board granted a higher rating in 
this decision), and were given the factual evidence the RO 
relied on in making its determination.  In addition, the 
veteran asked and was provided with an opportunity to present 
testimony before the Board via videoconference hearing in 
October 2002.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including private medical records, Social 
Security Administration records, and multiple VA examination 
reports.  Moreover, service medical records are associated 
with the claims file showing the veteran's initial right 
thigh muscle injury.  Further, the Board notes that the 
veteran testified that he had received private medical care 
for his left shoulder two weeks prior to the hearing but 
noted that the private physician made no comment about his 
shoulder injury.  Therefore, the Board finds that a delay to 
obtain those records would be futile.  At the hearing, he 
testified that the only physician statement related to his 
left shoulder disability was included in the claims file.  

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the essential 
mandates of the VCAA have been satisfied and a decision on 
the merits is not prejudicial to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 20 percent for the residuals of a left 
shoulder injury, status-post multiple surgical procedures, is 
denied.

A rating in excess of 30 percent for the residuals of a 
contusion to the right quadriceps muscle is denied.

A 30 percent disability rating, but no more, for right knee 
weakness and instability as secondary to the service-
connected contusion to the right quadriceps muscle is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



